UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM FIGUEROA,

Petitioner, 20-cv-3013 (JGK)
- against ~ ORDER
KEYSER,
Respondent.

 

JOHN G. KOELTL, District Judge:

The Court has received the attached letter from the
petitioner. The petitioner apparently seeks to have this Court
intervene in a state court proceeding. The petitioner has a
petition for habeas corpus pending in this Court. The petition
has been stayed pending the exhaustion of state court remedies.
The petitioner must exhaust his state court remedies before
seeking relief from this Court. The Court will mail a copy of
this Order to the petitioner.

SO ORDERED.

Dated: New York, New York SS (Me
May 28, 2021 Pr Ch.

g3ohn G. Koeltl
ited States District Judge

 

 

 

 

 

 

 

 

 

 
 

Mr. William Figueroa-91 -A-2142
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, New York

May 24, 2021

Hon. John G. Koeltl
United States District J udge
Daniel Patrick Moynihan United State Courthouse
500 Pearl Street
New York, New York 10007
Re: Figueroa v. Keyser, No. 20 Civ. 3013 (JGK) (RWL)
Dear Hon. Koeitl:

Iam writing to request that this Honorable Court intervene on my behalf in regard to a
failure of disclosure by the Kings County District Attorney’s Office. On June 5th 1990, there was
a discussion between Hon. Justice Michael L. Pesce and the trial prosecutor, Marianne Crosley’s
Esq., concerming pretrial disclosure of a copy of conference pre-trial transcripts. Thereafter, these
conference pre-trial transcripts were ordered sealed by Hon. Justice Michael L. Pesce.
Nevertheless, the discussion between Hon. Pesce, ADA Crosley was about non-disclosed DD-5
reports numbered 176 and 197, in my case, with which to reveal known exculpatory evidence

which otherwise might be overlooked by the Court. Neither my trial counsel nor I was aware of;

nor waived the right to be present at these discussions.

 
POINT ONE

iS

UNCONSTITUTIONAL FAILURE OF THE

PROSECUTION TO DISCLOSURE TO THE

PETITIONER EVIDENCE FAVORABLE TO THE

PETITIONER
A. Prosecutors Cannot Decided What Evidence May Be helpful to the Defense.

This is not as complicated case and illustrates how prosecutors routinely misconstrue their

Brady obligations. The Court has jurisdiction to entertain this application as it ig independent of
| the statute of limitations under 28 U.S.C. g2244(d)(2)." The key particulars of the evidence here
in question is stated in the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct.
21, 2020), which compels the government to confirm the Government’s disclosure obligations
under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, ensures the government discloses
to the defense all information “favorable to an accused” that is “material either to guilt or
punishment” and known to the government. Id. at 87.

The government has a moral and legal obligation to disclose impeachable and exculpatory
deficiencies in its prosecution, among others, when such is not founded on probable cause because
critical evidence, which was or should have been transferred to counsel for the accused under
Brady v. Maryland, 373 US 83 (1963), and was, in any event widely known, proving decisively
that there was third-party culpability, 2 that had been either abandoned or never explored by the

defense counsel due to the Government’s withholding, interfering with the reliability of the

declarant’s statement being demonstrated as “supportive evidence [that}‘establishes reasonable

_ .
1 Therefore, subsection (D} may be applicable. See McQuiggin v. Perkins, 569 U.S. 383, 338-89 (2013) {stating that if
the petition alleges newly discovered evidence, the filing deadline is calculated based on §2244(d)(1)(0)}-

2 Moreover, in People v. DiPippa, 82 A.D.2d 786 (2 Dept. 2011), the Second Department vacating conviction on
fourth §440.10 motion, where defendant showed. substantial evidence of third-party culpability, which not
presented by trial counsel. Surely it should do so here, notwithstanding any permissive bar, which may exist.
possibility that the statement might be true” [See: People v. DiPippo, 27 N.Y.3d 127, 137-38
(2016)(Citing People v. Bell, 2021 WL 865420 (Sup. Co. Queens County, 2021) (Evidence that
other individuals may be responsible for the crimes for which an accused stand charged is
favorable to his defense, for purpose of the People’s disclosure obligations under Brady)]. °

In this case, seven days after the crime was committed, a witness, Eddie Garcia identified
Manuel Rivera.as the shooter. Subsequently, during a police interview conducted by Police Officer
Rosario, Eddie Garcia stated again, Manuel Rivera shot and killed Maria Hernandez. However,
the Eddie Garcia information was suppressed, and | became the attention of the police
investigation. It is unknown how became I became the target of the police investigation. Manuel
Rivera were never approached or interro gated by investigators. The ev idence in question was never
considered by the jury at trial or the presenting judge at sentencing during the proceedings before
this Court. It remains obscured behind a facade of false confession, and false framing of issues in
this case.*

Consequently, I was arrested along with my codefendant, tried and convicted for a crime
in which evidence was withheld. Eventually Two DD-5 reports were provided to mein 2018, when
I submitted a pro se 440.10 motion. Actually, they were in the D.A.’s opposing papers. The two

DD-5 reports numbered 160 and 202 related to Eddie Garcia, and were never given to the defense,

during trial. While DD-5 reports 160 and 202 was included in the D.A.’s opposing papers, it is

oe

3 The recent decision People v. DiPippo, 27 NLY.3d at 137, the Court of Appeals has revisited the ‘wrong person’
defense in which a defendant offers evidence that a third party committed the crime. Stressing that the quality of
proof of third-party culpability can vary depending on the nature of a case, the court held that, under certain
circumstances, an offer of proof can consist of hearsay evidence with understanding that the defendant will be
prepared at a trial to present the evidence in admissible form. in, addition, the court held that the standard of
admissibility for evidence of third-party guilt does not infringe upon a defendant’s constitutional right to present a
complete defense [See People v. Krivak, 168 A.D.3d 979 (2% Dept. 2019} (defendant is entitled to a hearing on a
motion to vacate a conviction) (quoting People v. Jones, 24 N.¥.3d 623, 634(2014}].

4 (See People v. Bedessie, 19 N.¥.3d 147, 156 [2012] {“{t]hat the phenomenon of false confessions Is genuine has
moved from the realm of starting hypothesis into that of common knowledge, if not conventional wisdom’ }}-

a)
DD-5 reports 176 & 197 that lam asking the Honorable Court to intervene on my behalf and order
the Kings County District Attorey’s Office to turn over. As DD-5 reports 160 and 202 revealed,
an eyewitness, Eddie Garcia identified the shooter. However, these DD-5 reports were never
turned over to defense counsel, to investigate for purposes of finding the real shooter. And for the
same reason | ask the Honorable Court to have DD-5 reports 176 and 197 turned over.

The question is whether the trial Court’s decision was tainted by legal error or
misunderstanding. In fact, the petitioner recently discovered through one of his co-defendant’s
prior motions, that the prosecution has continuously withheld DD-5’s (176 and 197). And that is
ihe reason why trial counsel cannot point to a written document that was withheld. Upon further,
review defendant learned of the existence of DD-5's (176 and 197), and that Santiago's counsel
“complained” on the record that these documents were never disclosed. Upon further review of
his own papers, defendant discovered for the first time that he also did not receive DD-5's
Numbered 176 and 197 In their response, the People are clearly being disingenuous when it
claimed that Santiago received these DD-5's on May 17, 1990, but as noted below in support of
his claim that the People, never disclosed DD-5's Numbered (176 and 197), the People readily and

without hesitation supplied defendant and this Court with copies of DD-5's Numbered (169 and
202) in its opposition however, again denying or delaying to disclose DD-S's (176 and 197).

It is obvious that the People are still attempting to withheld and deny DD-5's (176 and 197),
Brady material from defendant stil today. Moreover, this is the defendant’s one of many issues
in his request to this court to erant an evidentiary hearing in good faith. These are continuing
obligation that apply to inaterials that become known to the People, even after trial, and even if
the People does not credit them. The suppression of favorable information violates a defendant’s

right to due process irrespective of prosecutor’s good or bad faith and may setting aside a
conviction.

Wherefore, I respectfully ask the Court to intervene in this matter by ordering to the Kings

County District Attorney’s Office to turn over DD-5 reports 176 and 197.

Yours trul i

William Figueroa

CC: Mr. Mathew Keller
Assistant Attorney General
28 Liberty Street

New York, New York 10005
(212) 416-6072
